Title: To George Washington from Landon Carter, 7 October 1755
From: Carter, Landon
To: Washington, George



Dr Sir
Octor 7. 1755.

Captain Peachey calling to give me the Compliment of his departure gives me opportunity of acknowledging the obligation you laid on me in the favour by Mr Brockenbrough. And you must give me leave to encrease the debt by a further recommendation of Mr Peachey From experience I say his Merit has intitled him to every respect I can shew him and I shall forever acknowlege myself mistaken if he does not in every matter committed to his Care distinguish himself by a Close attachment to your example Calmness, Diligence & Resolution Perhaps I shall not transgress if in my Expectations I say he will even oblige

others to confess that every Countenance shewn him is but a consequence of what he will deserve But it is time to let him speak for himself by his behaviour. And now Dear Colo. let me exhort you to tread the same Path that you first cut out to your own Glory that your Country may in the end feel the good effects that she promises her self from your Singular Virtues & Fortune.
Shall I recommend to you the outmost Caution never to depend on a fancy’d security nor trust too far to the information of those who may be benefitted by deception. And always in your Leizure hours regard the inward Man for in Very Deed the Hand of the Lord bringeth mighty Things to Pass. I am Sr Yr hearty Well wisher & Most humble Servt

Landon Carter


P.S. Let Colo. Stephen know that I will shortly pay my debt to him for his kind Letters.

